 In the Matter Of PLANKINTON PACKING COMPANYandUNITED PACK-INGHOUSE WORKERS OF AMERICA, C. I. O.Case No. 13-I^-^i5^.Decidcl Novepnber 3,-1944Messrs.James Wesley BladesandEdward L. Crain,of Chicago, Ill.,for the Company.Mr. Joseph Kinch,of Chicago, Ill., for the Union.Mr. Julius Kirle,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition ' duly filed by United Packinghouse Workers ofAmerica, C. I. 0., herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Plankinton Packing Company, Milwaukee, Wisconsin,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Robert T.Drake, Trial Examiner. Said hearing was held at Milwaukee, Wis-consin, on October 3, 1944.The Company and the Union appearedand participated.All parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues?At the hearing, the Company movedto dismiss the petition on the ground that the unit claimed by theUnion is inappropriate.Ruling on the motion was reserved for. theBoard.For reasons hereinafter stated, the motion is hereby denied.The Trial Examiner's rulings made at the hearing -are free fromprejudicial error and are hereby affirmed.All parties were affordedan opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THECOMPANYPlankinton Packing Company, a Wisconsin corporation having itsprincipal office and place of business at Milwaukee, Wisconsin, is en-'Althoughnotified, the Amalgamated Meat Cutters and Butcher Workmen of NorthAmerica, A F. of L., did notappear.59 N. L. R. B., No. 12.35 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDgaged in the meat packing business: During the fiscal year 1943, theCompany used raw-materials valued in excess of $30,000,000, of whichmore than 10.percent was purchased from sources outside the StateofWisconsin.During the same period, the Company's sales were inexcess of $37,000,000, of which more than 60 percent was made tosources outside that State.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONINVOLVEDUnited Packinghouse Workers of America, affiliated with the Con-gress of Industrial Organizations, is a labor organization within themeaning of the Act.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of the Company's em-ployees until the Union has been certified by the Board in anappropriate unit.A statement of a Board agent introduced into evidence at the hear-ing indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union seeks a unit of all plant-protection employees, includingpolicemen, box pullers, and fire-protection employees, but excludingthe chief of the plant-protection force, the assistant chief of police andchief of the fire-protection force, and all other supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommend suchaction.The Company contends that such a unit is inappropriate onthe ground that plant-protection employees perform managerial andsupervisory functions, and because they have been excluded from thepresently existing production and maintenance unit.We cannotagree with these contentions.All of the employees in the plant-pro-tection force are hired and paid by the Company.Their principalduties are to protect the property and premises and to report viola-2Field Examiner reported that the Union submitted 13 cards, all dated July 1944 ;and that there are 18 persons in the claimed appropriate unit. PLANKINTON PACKING COMPANY37tions of the Company's rules and regulations.They have no authorityto hire, and their recommendations for discharge are not accepted bytheCompany without investigation.Their principal function,custody, and protection of company property, including its concom-itant authority, is of a monitory, and not a supervisory, character.These considerations impel us to adhere to our frequently expressedpolicy that plant-protection employees hired and paid by employersare employees within the meaning of the Act, although they are mem-bers of the auxiliary military police.3Nor does the specific exclusionof plant-protection employees from the bargaining unit in the pres-ently existing contract covering production and maintenance em-ployees preclude the contracting union from representing plant-protection employees as a separate unit.'The Union would include two shift supervisors; the Company wouldexclude them.-5The two shift supervisors are policemen who havecharge of shifts, supervise four 'to six policemen'and box pullers, assignstations and other work to the policemen and box pullers, and havethe power and duty to make recommendations concerning the hiring,firing, promotion, discipline, or other changes affecting the status ofemployees.We shall exclude the two shift supervisors.We find that all plant-protection employees at the Company's Mil-waukee plant, including policemen, box pullers, and fire-protectionemployees, but excluding the chief of plant protection, the assistantchief of police and chief of the fire-protection group, the two shiftsupervisors, and all other supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.8SeeMatter of Westinghouse Airbrake Company, 42N. L R. B. 525;Matter of ChryslerCorporation,Highland Park Plant,44 N. L.R. B. 881;Matter of,Dravo Corporation,52N. L. R. B. 323;Matter of Firestone Tire and Rubber Company of California,50 N. L.It.B. 679.SeeMatter ofRockbestosProducts Corporation,47 N. L R B.1312;Matter of Com-bustion Engineering Company, Inc.,40 N. L. R. B. 937;Matter of Intercontinent AircraftCorporation,52 N. L. It. B. 99, 103.5W. Brasch,E. Prauss. 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTION'.By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Plankinton Pack-ing Company, Milwaukee, Wisconsin, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervision ofthe Regional Director for the Thirteenth Region, acting in this matteras agent for the National Labor Relations Board, and subject to Ar-ticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not work dur-ing the said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether or not they desire to be represented bythe United Packinghouse Workers of America, C. I. 0., for the pur-poses of collective bargaining.